Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 9/14/2022 with a priority date of 11/4/2019.
Claims 1-6, 9-14, and 21-26 are currently pending and have been examined.
Amendments to claims 1-6, 9-14 and 21-26 have been entered and claims 7, 8, 15 and 15-20 are cancelled.
The claims are rejected under 35 USC 103 using a new combination of references. 
The claims are rejected under 35 USC 101 using a new combination of references. 
Applicant’s arguments are addressed after the rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-6 are a methods, claims 9-14 are a system and 21-26 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims 1-6, 9-14, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more 
Step 2A: 
Prong 1: The claims recite abstract concepts that include collecting grade rating for diamonds according to multiple properties (i.e. color, clarity, carat and cut), determining a value variation for variations of grade ratings and searching for diamonds that includes a collective value, graded rating for each of the properties within a range of variance from a target and a set of threshold setting. Next, the search is executed including identifying the target diamond and selecting additional diamonds from a set (i.e. query results) so the additional diamonds and the target diamond have the collective value and returning results having a collective value including the target diamond in addition to one or more additional diamonds. 
Dependent claims offer that the ranges are equal with respect to the rating, assigning values to steps of variance, grouping diamonds and calculating bids for the group and issuing bids. 
These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The concept described by the claims is determining the effect that grade ratings have on a diamond’s value based on historical accepted bids to arrive at a subset of diamonds having a collect value, which is a business relationship. Further, under the broadest reasonable interpretation, especially in view of the specification the claimed process describes price setting based on historic data, which is a fundamental economic principles or practices. 
Prong 2: This judicial exception is not integrated into a practical application because the claimed processor and assumed database that stores ratings are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
At best the ordered combination of steps offer storing data, searching for data and returning results over a network of computerized device, which amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). This combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with webpages. The claimed computerized devices are not particular, and fail to provide meaningful limitations. 
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept). Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
Further storing data about diamond grades and diamond bids, as well as sealing diamonds in a container amounts insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. 
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”). It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited method of organizing human behavior) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Appending “sealing the diamonds into a tamper resistant seal container” in a dependent claims is merely a post-solution activity because under the broadest reasonable interpretation this steps amounts to putting the diamonds in any sealed container. Examiner provides the following evidence
Examiner’s provides the following evidence regarding container:
Ramsey US 5,590,779: Background Column 1 and U.S. Pat. No. 5,033,774, U.S. Pat. No. 5,011,005, U.S. Pat. No. 5,143,218 and U.S. Pat. No. 4,320,831.
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-12, 14, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vadon et al. (U.S. 2007/0198494; Hereafter: Vadon) in view of Mehta et al. (U.S. 2014/0279338, Hereafter: Mehta) in view of Yenisetty et al. (U.S. 2017/0039634, Hereafter: Yenisetty) in view of Rapaport et al. (U.S. 2014/0279337, Hereafter: Rapaport).
As per Claim 1: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
1. A method of operating a dynamic search engine of that generates batches of diamonds from a plurality of diamonds, each of diamonds having value corresponding to one another comprising:
Vadon discloses storing in a data repository for each of the plurality of diamonds, a graded rating of the diamond according to each of multiple properties; See, “Referring to FIG. 1, the various modules 126, 128, and 130 operate in conjunction with a database 132, which organizes information associated with various gems, gem settings, and jewelry items. In addition, the database 132 organizes sales information provided in connection with various purchase orders. The database 132 can be implemented as, for example, a relational database in which information can be organized using a set of tables.” [0021]. See, “A gem attribute refers to a particular property of a gem, and a value of the gem attribute refers to a particular instance of the gem attribute. Examples of gem attributes include carat weight, clarity, color, cut, length-to-width ratio, polish, price, shape, symmetry, price per carat, and so forth.” [0024]. See, “In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0025].
Vadon does not disclose determining, by the dynamic batching search engine, a   monetary value variation for each variation of the graded rating for each of the multiple properties from a target diamond based on historical 
However, Mehta discloses determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.
Vadon in view of Mehta does not disclose accepted bids; Examiner’s note: Mehta at [0029-0030] discloses deriving a weighting based on a historical regression analysis of prices or other sources. Examiner respectfully asserts that the accepted bid is essentially the selling price, but accepted bids are not explicitly disclosed by Mehta so a secondary reference is cited.
However, Yenisetty discloses using historical bids of similar items to predict a price of an item. See, [0059, 0106]  [0053, 0079]. Yenisetty also discloses example of gem grading and quality of gem stones and Figure 5 shows an example where the item is a diamond ring having a grade of VS 2.
Vadon discloses generating, by the dynamic batching search engine, the  a diamond search query that includes a collective monetary value and a graded ratings of a target diamond for each of the multiple properties and a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties and the monetary value variations; and See, “The gem search module 126 can receive a user selection of a particular value or a particular range of values of the gem attribute and can identify various sets of N gems as having the selected value or range of values of the gem attribute.” [0025]. See. [0037-0044] for grouping sets of diamonds based on attributes and price. See also, “In some instances, the purchase order module 130 can be used to purchase a particular set of N gems or a particular gem setting as a stand-alone item.” [0031]. See, [0024, 0037, 0047, 0048, 0049] for price, which is a collective value. See, “Moreover, the user-interface screen 400 can provide enhanced interactivity by allowing the user to quickly see the impact that the displacement of any of the sliders has on price and availability of sets of round diamonds. In turn, such enhanced interactivity allows the user to easily make trade-offs in various diamond attributes to locate a desired set of round diamonds.” [0048] and Figure 4.
Vadon discloses executing, by the dynamic batching search engine, the diamond search query, wherein executing the diamond search query includes: See, “Moreover, the user-interface screen 400 can provide enhanced interactivity by allowing the user to quickly see the impact that the displacement of any of the sliders has on price and availability of sets of round diamonds. In turn, such enhanced interactivity allows the user to easily make trade-offs in various diamond attributes to locate a desired set of round diamonds.” [0048] and Figure 4. See also [0025 and 0037] were the interface it identifying sets of diamonds having the desired attribute and were the price is an attribute.
Vadon discloses identifying the target diamond in the data repository; See, “The gem search module 126 can receive a user selection of a particular value or a particular range of values of the gem attribute and can identify various sets of N gems as having the selected value or range of values of the gem attribute. In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0024]. See, “As illustrated in FIG. 3, the M-dimensional space 300 includes two dimensions, which are associated with gem attribute A and gem attribute B, respectively. Here, gem attribute A can take on continuous values within a particular range of values (e.g. price or carat), while gem attribute B can take on discrete values within a particular range of values (e.g., clarity or color). While two dimensions are illustrated in FIG. 3, it is contemplated that the number of dimensions included in the M-dimensional space 300 can be more or less than two for other implementations.” [0037].
Vadon does not disclose after identifying the target diamonds, selecting one or more additional diamonds, each having respective monetary values, from a set of diamonds in the data repository with properties falling within the set of threshold settings of the ratings of the target diamond, wherein the one or more additional diamonds are selected based on their respective monetary values such that the target diamond and the one or more additional diamonds collectively have the collective monetary value; and Examiner’s note: The specification’s only disclosure of collective value is in [0090] where the subset of diamonds failing within a ranged are grouped so the group has a collective value. The specification does no appear to disclose how the collective value is determined or related to the search query other than query includes using a collective value to arrive the group of diamonds. Based on Figure 9; After providing the grading and threshold settings the user is provided a bid value and the system builds a group from the set of diamonds within grade settings and collective value. Vandon generally discloses searching for sets of diamonds based on user selected values where price of the set is one of the values. Examiner’s respectfully asserts that is it reasonable for a user to search by total price, instead of searching for a number of diamonds. However, the specific example in Vandon is a user searching for 5 round diamonds and sliders for cut, color, clarity, caret and price. Vandon discloses returning the total price for the diamonds but the example slider bar discloses the price is the price of a diamond. Which means Vandon’s disclosure is too general to read on selecting additional diamonds so the set has a collective monetary value.
However, Rapaport discloses a process that arrives at a set of diamonds having a collective monetary value in either points and/or contract price. In Rapaport the points are directly tied to the market value and the system is also selecting diamonds to arrive as close as possible to a price specified in a contract, which would include arriving at the exact price, thus Rapaport is selecting diamonds to meet a collective monetary value by selecting diamonds the either meet the points and/or the contract price. See, “Diamond Points: A relative measure of value determined for each diamond type in a diamond bundle, in relation to the average market price or price per carat of a reference diamond.” [0017]. See also [0016, 0022, 0053] for grouping diamond bundles based on characteristics. See, “Table 5 demonstrates how the points determined for the selected diamonds added up to 10, and thus fulfilled the specification of a ten-point contract. As indicated above, the contract specified that the ten-point bundle was to be traded for $100,000, with any differences between the money and the value of the delivered ten points of diamonds to be made up in cash. The dollar value of each diamond delivered was therefore determined by multiplying the 1-carat dollar values shown in Table 2 by the actual diamond weights shown in Table 3. The results of this calculation are shown in Table 6, along with the total dollar value of the diamonds in the bundle.” [0109]. See also [0110-0111] for selecting diamonds and building a bundle of diamonds where table 6 shows prices. See, “Example 1 describes a diamond bundle and determination of points in the bundle. Example 2 describes a contract for ten diamond points, but does not specify how the diamonds in that contract are to be selected to add up to ten points. An additional contract can be developed, similar to the one described in Example 2, but specifying that bundle sub-sub-districting be used to ensure variety to the delivered diamonds. Such an exemplary contract can specify delivery of ten points worth of diamonds from the bundle shown in Example 1, for $100,000 at the time the contract is signed. The contract further specifies that to ensure a variety of diamonds, the bundle illustrated in Table 3 is to be divided into the following three sub-districts: (1) color D-E; clarity IF-VVS1; (2) color F-H; clarity IF-VVS1; and (3) color D-H; clarity VVS2-VS2. The contract further specifies that one diamond be taken from the first sub-district, two from the second, and any remaining points be made up of diamonds from the third. The remainder of the contract operates as described in Example 2.” [00112].

Vadon discloses returning an identification of the target diamond and the one or more additional diamonds as a search result responsive to the diamond search query. See, “X” [00XX].
See, “Moreover, the user-interface screen 400 can provide enhanced interactivity by allowing the user to quickly see the impact that the displacement of any of the sliders has on price and availability of sets of round diamonds. In turn, such enhanced interactivity allows the user to easily make trade-offs in various diamond attributes to locate a desired set of round diamonds.” [0048]. See, “FIG. 4 and FIG. 5 illustrate examples of user-interface screens 400 and 500 that can be provided by a gem search module (e.g., the gem search module 126), according to an embodiment of the invention. In the illustrated embodiment, the user-interface screens 400 and 500 can be provided as web pages that are displayed using a web browser (e.g., the web browser 116).” [0045]. See, [0047] for threshold ranges of attributes. See, [0049] for price in Figure 4, where there is a slider for a price range and a price for the set of diamonds. See, [0050] and Figure 5 for selecting expand button 428 that shows the attributes and price of each diamond in the set.
Therefore, from the teaching of Mehta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by Vadon, to determine value variations for grade rating based on historical pricing data to form parcels of diamonds, as taught by Mehta, for the purpose of assuring the characteristic of the diamonds in of each parcel have a uniform valuation even though characteristics of the individual diamonds in each may vary
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the historical pricing data used for determining value variations based grade variations, as disclosed by Vadon in view Mehta, to include accepted bids for similar items, as taught by Yenisetty, for the purpose of providing real time guidance to users participating in networked interactions. [0001].
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the historical pricing data used for determining value variations based grade variations, as disclosed by Vadon in view Mehta, to include accepted bids for similar items, as taught by Yenisetty, for the purpose of providing real time guidance to users participating in networked interactions. [0001].
Therefore, from the teaching of Rapaport, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values used to arrive at a set of diamonds, as disclosed by Vadon in view Mehta and Yenisetty, to select diamonds to meet a collective monetary value, as taught by Rapaport, for the purpose of enabling commoditization of diamonds in order to facilitate diamond trading and investment. [0003].

As per Claim 2: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
Vadon discloses 2. The method of claim 1, wherein the set of thresholds do not range equally with respect to ratings that are better or worse than the properties of the target diamond. See Figure 4 and Figure 5 and [0045-0050] disclose multiple ranges with upper and lower threshold that do not range equally. 

As per Claim 3: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;; 
Yenisetty discloses 3. The method of claim 1, further comprising: calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, Yenisetty is cited to disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, “The present characteristics 410 comprise one or more of…a physical description (e.g., color, shape, condition, size, etc.) of the present item 420, an item history report, an item rating (e.g., a Professional Coin Grading Service rating, a gem grading chart, a National Auto Auction Association grade, etc.)…and information, and other information suitable to identify the present item 420 and differentiate or indicate similarity of the present item 420 to other items.” [0053]. See, [0079]. See also Figure 4 and 5 that show the grade of a diamond. See, “In operation 340, the generation module 240 generates a set of prices for the present item 420 based on the price guidance model. In some example embodiments, generating the set of prices includes the selection module 250 selecting one or more prices from the set of bid ranges based on the similarity (e.g., the one or more similar characteristics) determined between the present item 420 and the one or more similar historical item listings 500. In some example embodiments, the set of prices is generated based on the one or more similar characteristics and the relative weights of the one or more similar characteristics (e.g., similar characteristics in the item descriptions, similar auction types, similar time of year the items were listed for sale, etc.).” [0064].  See, [0065]. See, “In operation 614, the determination module 230 determines a set of similarity scores for the present item 420. The set of similarity scores include a similarity score for each of the one or more similar historical item listings 500 determined to be similar to the present item 420. The set of similarity scores are based on a quantity and a relationship proximity of the one or more similar characteristics among the present characteristics 410 and the historical characteristics 520 of the one or more similar historical item listings 500. In some example embodiments, the similarity scores are based on a weighted combination of the relationship of a match (e.g., exact or semantically related) and the number of matches among the present characteristics 410 and the historical characteristics 520. In these embodiments, the similarity scores may be weighted to favor a closer relationship of the matches over a greater number of tenuous matches. For example, a first historical item listing 500 may receive a higher similarity score where its historical item characteristics have a closer relationship or similarity to the present item characteristics than the historical characteristics 520 of a second historical item listing 500. By way of further example, where the first historical item listing 500 has a greater number of historical item characteristics which are an exact match but a fewer number of overall matches to a portion of the present item characteristics, the first historical item listing 500 may receive a higher score than the second historical item listing 500 having a greater number of matches which are semantically related to the present characteristics 410 but not exact.” [0073].
Mehta discloses wherein the bid value scales using the monetary value variation associated with each step graded rating of the multiple properties from the graded ratings of each property of the target diamond. Examiners’ note: Yenisetty discloses a general process for determine a price based on historical bids for an item where one examples is diamond but there is not an specific example of how grade variations effect price. Thus, Mehta is cited to disclose determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 4: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
Mehta discloses 4. The method of claim 3, wherein a predetermined value is assigned individually based on each step of graded rating from the graded ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually. Thus, Mehta is cited. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 6: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
Vadon discloses 6. The method of claim 1, wherein the set of threshold settings indicate a range of variance that is only one of better or worse than the target diamond with respect to a first property of the multiple properties. Examiner’s note: The user can set the slider bars to any of the available attributes values, which adjust the ranged of allowed variance from whatever target diamond attributes that the user wants to find. See, [0047]. See also,  [0040, 0044] for how the slider bar settings apply to clusters of gems. Figure 3 shows adjusting a single limit but [0040] explains using both an upper and lower limit. For example, setting the upper slider limit to a clarity of VVS1, and setting the lower slider bar limit to VVS2 indicates a variance of one better or worse. In the alternative setting the lower limit to VS1 with indicate a variance that is one better and one worse than VVS2.

As per Claim 9: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
9. A system for generating a dynamic batching diamond search that generates batches of diamonds from a plurality of diamonds, each batch of diamonds having values corresponding to one another, the system comprising:
Vadon discloses a data repository; a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform operations including: See, [0016, 0017].
Vadon discloses storing in the data repository for each of a plurality of diamonds, a rating of the diamond according to each of multiple properties; See, “Referring to FIG. 1, the various modules 126, 128, and 130 operate in conjunction with a database 132, which organizes information associated with various gems, gem settings, and jewelry items. In addition, the database 132 organizes sales information provided in connection with various purchase orders. The database 132 can be implemented as, for example, a relational database in which information can be organized using a set of tables.” [0021]. See, “A gem attribute refers to a particular property of a gem, and a value of the gem attribute refers to a particular instance of the gem attribute. Examples of gem attributes include carat weight, clarity, color, cut, length-to-width ratio, polish, price, shape, symmetry, price per carat, and so forth.” [0024]. See, “In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0025].
Vadon does not disclose determining a monetary value variation for each variation of the graded rating for each of the multiple properties from a target diamond based on 
However, Mehta discloses determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.
Vadon in view of Mehta does not disclose historical accepted bids;
However, Yenisetty discloses using historical bids of similar items to predict a price of an item. See, [0059, 0106]  [0053, 0079]. Yenisetty also discloses example of gem grading and quality of gem stones and Figure 5 shows an example where the item is a diamond ring having a grade of VS 2.
Vadon discloses generating a diamond search query that includes a collective monetary value and a grade ratings of a target diamond for each of the multiple properties and a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties and the value variations; and Examiner’s note: See, “The gem search module 126 can receive a user selection of a particular value or a particular range of values of the gem attribute and can identify various sets of N gems as having the selected value or range of values of the gem attribute.” [0025]. See, “For example, the gem setting search module 128 can provide a user-interface element that represents a number of values of a gem setting attribute. The gem setting search module 128 can receive a user selection of a particular value or a particular range of values of the gem setting attribute and can identify various gem settings as having the selected value or range of values of the gem setting attribute. In some instances, the gem setting search module 128 can identify various gem settings based on whether those gem settings sufficiently match a particular set of N gems that has been selected by the user.” [0029]. See, “While two dimensions are illustrated in FIG. 3, it is contemplated that the number of dimensions included in the M-dimensional space 300 can be more or less than two for other implementations.” [0037]. See. [0037-0044] for grouping sets of diamonds based on attributes and price. See also, “In some instances, the purchase order module 130 can be used to purchase a particular set of N gems or a particular gem setting as a stand-alone item.” [0031]. See, [0024, 0037, 0047, 0048, 0049] for price, which is a collective value. See, [0048] where a search is performed when a user updates the slider bars.
Vadon discloses executing the diamond search query, wherein executing the diamond search query includes: See, “Moreover, the user-interface screen 400 can provide enhanced interactivity by allowing the user to quickly see the impact that the displacement of any of the sliders has on price and availability of sets of round diamonds. In turn, such enhanced interactivity allows the user to easily make trade-offs in various diamond attributes to locate a desired set of round diamonds.” [0048] and Figure 4. See also [0025 and 0037] were the interface it identifying sets of diamonds having the desired attribute and were the price is an attribute.
Vadon discloses identifying the target diamond in the data repository; In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0024]. See, “As illustrated in FIG. 3, the M-dimensional space 300 includes two dimensions, which are associated with gem attribute A and gem attribute B, respectively. Here, gem attribute A can take on continuous values within a particular range of values (e.g. price or carat), while gem attribute B can take on discrete values within a particular range of values (e.g., clarity or color). While two dimensions are illustrated in FIG. 3, it is contemplated that the number of dimensions included in the M-dimensional space 300 can be more or less than two for other implementations.” [0037].
Vadon does not disclose after identifying the target diamonds, selecting one or more additional diamonds, each having respective monetary values, from a set of diamonds in the data repository with properties falling within the set of threshold settings of the ratings of the target diamond, wherein the one or more additional diamonds are selected based on their respective monetary values such that the target diamond and the one or more additional diamonds collectively have the collective monetary value; and
Examiner’s note: The specification’s only disclosure of collective value is in [0090] where the subset of diamonds failing within a ranged are grouped so the group has a collective value. The specification does no appear to disclose how the collective value is determined or related to the search query other than query includes using a collective value to arrive the group of diamonds. Based on Figure 9; After providing the grading and threshold settings the user is provided a bid value and the system builds a group from the set of diamonds within grade settings and collective value. Vandon generally discloses searching for sets of diamonds based on user selected values where price of the set is one of the values. Examiner’s respectfully asserts that is it reasonable for a user to search by total price, instead of searching for a number of diamonds. However, the specific example in Vandon is a user searching for 5 round diamonds and sliders for cut, color, clarity, caret and price. Vandon discloses returning the total price for the diamonds but the example slider bar discloses the price is the price of a diamond. Which means Vandon’s disclosure is too general to read on selecting additional diamonds so the set has a collective monetary value.
However, Rapaport discloses a process that arrives at a set of diamonds having a collective monetary value in either points and/or contract price. In Rapaport the points are directly tied to the market value and the system is also selecting diamonds to arrive as close as possible to a price specified in a contract, which would include arriving at the exact price, thus Rapaport is selecting diamonds to meet a collective monetary value by selecting diamonds the either meet the points and/or the contract price. See, “Diamond Points: A relative measure of value determined for each diamond type in a diamond bundle, in relation to the average market price or price per carat of a reference diamond.” [0017]. See also [0016, 0022, 0053] for grouping diamond bundles based on characteristics. See, “Table 5 demonstrates how the points determined for the selected diamonds added up to 10, and thus fulfilled the specification of a ten-point contract. As indicated above, the contract specified that the ten-point bundle was to be traded for $100,000, with any differences between the money and the value of the delivered ten points of diamonds to be made up in cash. The dollar value of each diamond delivered was therefore determined by multiplying the 1-carat dollar values shown in Table 2 by the actual diamond weights shown in Table 3. The results of this calculation are shown in Table 6, along with the total dollar value of the diamonds in the bundle.” [0109]. See also [0110-0111] for selecting diamonds and building a bundle of diamonds where table 6 shows prices. See, “Example 1 describes a diamond bundle and determination of points in the bundle. Example 2 describes a contract for ten diamond points, but does not specify how the diamonds in that contract are to be selected to add up to ten points. An additional contract can be developed, similar to the one described in Example 2, but specifying that bundle sub-sub-districting be used to ensure variety to the delivered diamonds. Such an exemplary contract can specify delivery of ten points worth of diamonds from the bundle shown in Example 1, for $100,000 at the time the contract is signed. The contract further specifies that to ensure a variety of diamonds, the bundle illustrated in Table 3 is to be divided into the following three sub-districts: (1) color D-E; clarity IF-VVS1; (2) color F-H; clarity IF-VVS1; and (3) color D-H; clarity VVS2-VS2. The contract further specifies that one diamond be taken from the first sub-district, two from the second, and any remaining points be made up of diamonds from the third. The remainder of the contract operates as described in Example 2.” [00112].
Vadon discloses returning an identification of the target diamond and the one or more additional diamonds as a search result responsive to the diamond search query.
See, “FIG. 4 and FIG. 5 illustrate examples of user-interface screens 400 and 500 that can be provided by a gem search module (e.g., the gem search module 126), according to an embodiment of the invention. In the illustrated embodiment, the user-interface screens 400 and 500 can be provided as web pages that are displayed using a web browser (e.g., the web browser 116).” [0045]. See, [0047] for threshold ranges of attributes. See, [0049] for price in Figure 4, where there is a slider for a price range and a price for the set of diamonds. See, [0050] and Figure 5 for selecting expand button 428 that shows the attributes and price of each diamond in the set.
Therefore, from the teaching of Mehta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by Vadon, to determine value variations for grade rating based on historical pricing data to form parcels of diamonds, as taught by Mehta, for the purpose of assuring the characteristic of the diamonds in of each parcel have a uniform valuation even though characteristics of the individual diamonds in each may vary
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the historical pricing data used for determining value variations based grade variations, as disclosed by Vadon in view Mehta, to include accepted bids for similar items, as taught by Yenisetty, for the purpose of providing real time guidance to users participating in networked interactions. [0001].
Therefore, from the teaching of Rapaport, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values used to arrive at a set of diamonds, as disclosed by Vadon in view Mehta and Yenisetty, to select diamonds to meet a collective monetary value, as taught by Rapaport, for the purpose of enabling commoditization of diamonds in order to facilitate diamond trading and investment. [0003].

As per Claim 10: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
Vadon discloses 10. The system of claim 9, wherein the set of thresholds do not range equally with respect to ratings that are better or worse than the properties of the target diamond. See Figure 4 and Figure 5 and [0045-0050] disclose multiple ranges with upper and lower threshold that do not range equally.

As per Claim 11: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations; 
Yenisetty discloses calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, Examiner’s note: Vadon disclose a buy it now with a price set by the seller for stones, parcel of stones, a pair of matching stones, or a set of matching stones. See, [0023]. Vadon also discloses standard diamond pricing metrics and the list with the ratio of the price per carat versus a stated diamond metric or standard price referencing to a diamond pricing metric or standard for the class of diamond within which the selected diamond is classified.  See, [0040], [0048] and [0078]. Vadon discloses a value of the diamond based on measurable characteristics, but the not that the bid for one diamond is used set prices for other diamonds.  Yenisetty is cited to disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, [0053]. See, [0079], [0064].  See, [0065], [0073].
Mehta discloses wherein the bid value scales using the monetary value variation associated with each step graded rating of the multiple properties from the graded ratings of each property of the target diamond. Examiners’ note: Yenisetty discloses a general process for determine a price based on historical bids for an item where one examples is diamond but there is not an specific example of how grade variations effect price. Thus, Mehta is cited to disclose determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 12: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Mehta discloses 12. The system of claim 11, wherein a predetermined value is assigned individually based on each step of graded rating of variance from the graded ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually. Thus, Mehta is cited. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 14: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Vadon discloses 14. The system of claim 9, wherein the set of threshold settings indicate a range of variance that is only one of better or worse than the target diamond with respect to a first property of the multiple properties. Examiner’s note: The user can set the slider bars to any of the available attributes values, which adjust the ranged of allowed variance from whatever target diamond attributes that the user wants to find. See, [0047]. See also,  [0040, 0044] for how the slider bar settings apply to clusters of gems. Figure 3 shows adjusting a single limit but [0040] explains using both an upper and lower limit. For example, setting the upper slider limit to a clarity of VVS1, and setting the lower slider bar limit to VVS2 indicates a variance of one better or worse. In the alternative setting the lower limit to VS1 with indicate a variance that is one better and one worse than VVS2.

As per Claim 21: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Vadon discloses 21. (New) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: See, [0016, 0017].
Vadon discloses storing in a data repository for each of the plurality of diamonds, a graded rating of the diamond according to each of multiple properties; See, “Referring to FIG. 1, the various modules 126, 128, and 130 operate in conjunction with a database 132, which organizes information associated with various gems, gem settings, and jewelry items. In addition, the database 132 organizes sales information provided in connection with various purchase orders. The database 132 can be implemented as, for example, a relational database in which information can be organized using a set of tables.” [0021]. See, “A gem attribute refers to a particular property of a gem, and a value of the gem attribute refers to a particular instance of the gem attribute. Examples of gem attributes include carat weight, clarity, color, cut, length-to-width ratio, polish, price, shape, symmetry, price per carat, and so forth.” [0024]. See, “In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0025].
Vadon does not disclose determining a monetary value variation for each variation of the graded rating for each of the multiple properties from a target diamond based on 
However, Mehta discloses determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.
Vadon in view of Mehta does not disclose accepted bids; Examiner’s note: Mehta at [0029-0030] discloses deriving a weighting based on a historical regression analysis of prices or other sources. Examiner respectfully asserts that the accepted bid is essentially the selling price, but the other sources are not explicitly disclosed and Mehta so a secondary reference is cited.
However, Yenisetty discloses using historical bids of similar items to predict a price of an item. See, [0059, 0106]  [0053, 0079]. Yenisetty also discloses example of gem grading and quality of gem stones and Figure 5 shows an example where the item is a diamond ring having a grade of VS 2.
Vadon discloses generating a diamond search query that includes a collective monetary value, graded ratings of a target diamond for each of the multiple properties, and a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties and the monetary value variations; and See, “The gem search module 126 can receive a user selection of a particular value or a particular range of values of the gem attribute and can identify various sets of N gems as having the selected value or range of values of the gem attribute.” [0025]. See, “For example, the gem setting search module 128 can provide a user-interface element that represents a number of values of a gem setting attribute. The gem setting search module 128 can receive a user selection of a particular value or a particular range of values of the gem setting attribute and can identify various gem settings as having the selected value or range of values of the gem setting attribute. In some instances, the gem setting search module 128 can identify various gem settings based on whether those gem settings sufficiently match a particular set of N gems that has been selected by the user.” [0029]. See, “While two dimensions are illustrated in FIG. 3, it is contemplated that the number of dimensions included in the M-dimensional space 300 can be more or less than two for other implementations.” [0037]. See. [0037-0044] for grouping sets of diamonds based on attributes and price. See also, “In some instances, the purchase order module 130 can be used to purchase a particular set of N gems or a particular gem setting as a stand-alone item.” [0031]. See, [0024, 0037, 0047, 0048, 0049] for price, which is a collective value. See, [0048] where a search is performed when a user updates the slider bars.
Vadon discloses executing the diamond search query, wherein executing the diamond search query includes: See, “Moreover, the user-interface screen 400 can provide enhanced interactivity by allowing the user to quickly see the impact that the displacement of any of the sliders has on price and availability of sets of round diamonds. In turn, such enhanced interactivity allows the user to easily make trade-offs in various diamond attributes to locate a desired set of round diamonds.” [0048] and Figure 4. See also [0025 and 0037] were the interface it identifying sets of diamonds having the desired attribute and were the price is an attribute.
Vadon discloses identifying the target diamond in the data repository; See, “The gem search module 126 can receive a user selection of a particular value or a particular range of values of the gem attribute and can identify various sets of N gems as having the selected value or range of values of the gem attribute. In the illustrated embodiment, the gem search module 126 performs a search of the database 132 to identify various sets of N gems. Once the various sets of N gems are identified, the gem search module 126 can indicate the various sets of N gems and can allow the user to select a particular set of N gems to be purchased.” [0024]. See, “As illustrated in FIG. 3, the M-dimensional space 300 includes two dimensions, which are associated with gem attribute A and gem attribute B, respectively. Here, gem attribute A can take on continuous values within a particular range of values (e.g. price or carat), while gem attribute B can take on discrete values within a particular range of values (e.g., clarity or color). While two dimensions are illustrated in FIG. 3, it is contemplated that the number of dimensions included in the M-dimensional space 300 can be more or less than two for other implementations.” [0037].
Vadon does not disclose after identifying the target diamonds, selecting one or more additional diamonds, each having respective monetary values, from a set of diamonds in the data repository with properties falling within the set of threshold settings of the ratings of the target diamond, wherein the one or more additional diamonds are selected based on their respective monetary values such that the target diamond and the one or more additional diamonds collectively have the collective monetary value; and Examiner’s note: The specification’s only disclosure of collective value is in [0090] where the subset of diamonds failing within a ranged are grouped so the group has a collective value. The specification does no appear to disclose how the collective value is determined or related to the search query other than query includes using a collective value to arrive the group of diamonds. Based on Figure 9; After providing the grading and threshold settings the user is provided a bid value and the system builds a group from the set of diamonds within grade settings and collective value. Vandon generally discloses searching for sets of diamonds based on user selected values where price of the set is one of the values. Examiner’s respectfully asserts that is it reasonable for a user to search by total price, instead of searching for a number of diamonds. However, the specific example in Vandon is a user searching for 5 round diamonds and sliders for cut, color, clarity, caret and price. Vandon discloses returning the total price for the diamonds but the example slider bar discloses the price is the price of a diamond. Which means Vandon’s disclosure is too general to read on selecting additional diamonds so the set has a collective monetary value.
However, Rapaport discloses a process that arrives at a set of diamonds having a collective monetary value in either points and/or contract price. In Rapaport the points are directly tied to the market value and the system is also selecting diamonds to arrive as close as possible to a price specified in a contract, which would include arriving at the exact price, thus Rapaport is selecting diamonds to meet a collective monetary value by selecting diamonds the either meet the points and/or the contract price. See, “Diamond Points: A relative measure of value determined for each diamond type in a diamond bundle, in relation to the average market price or price per carat of a reference diamond.” [0017]. See also [0016, 0022, 0053] for grouping diamond bundles based on characteristics. See, “Table 5 demonstrates how the points determined for the selected diamonds added up to 10, and thus fulfilled the specification of a ten-point contract. As indicated above, the contract specified that the ten-point bundle was to be traded for $100,000, with any differences between the money and the value of the delivered ten points of diamonds to be made up in cash. The dollar value of each diamond delivered was therefore determined by multiplying the 1-carat dollar values shown in Table 2 by the actual diamond weights shown in Table 3. The results of this calculation are shown in Table 6, along with the total dollar value of the diamonds in the bundle.” [0109]. See also [0110-0111] for selecting diamonds and building a bundle of diamonds where table 6 shows prices. See, “Example 1 describes a diamond bundle and determination of points in the bundle. Example 2 describes a contract for ten diamond points, but does not specify how the diamonds in that contract are to be selected to add up to ten points. An additional contract can be developed, similar to the one described in Example 2, but specifying that bundle sub-sub-districting be used to ensure variety to the delivered diamonds. Such an exemplary contract can specify delivery of ten points worth of diamonds from the bundle shown in Example 1, for $100,000 at the time the contract is signed. The contract further specifies that to ensure a variety of diamonds, the bundle illustrated in Table 3 is to be divided into the following three sub-districts: (1) color D-E; clarity IF-VVS1; (2) color F-H; clarity IF-VVS1; and (3) color D-H; clarity VVS2-VS2. The contract further specifies that one diamond be taken from the first sub-district, two from the second, and any remaining points be made up of diamonds from the third. The remainder of the contract operates as described in Example 2.” [00112].
Vadon discloses returning an identification of the target diamond and the one or more additional diamonds as a search result responsive to the diamond search query. See, “FIG. 4 and FIG. 5 illustrate examples of user-interface screens 400 and 500 that can be provided by a gem search module (e.g., the gem search module 126), according to an embodiment of the invention. In the illustrated embodiment, the user-interface screens 400 and 500 can be provided as web pages that are displayed using a web browser (e.g., the web browser 116).” [0045]. See, [0047] for threshold ranges of attributes. See, [0049] for price in Figure 4, where there is a slider for a price range and a price for the set of diamonds. See, [0050] and Figure 5 for selecting expand button 428 that shows the attributes and price of each diamond in the set.
Therefore, from the teaching of Mehta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by Vadon, to determine value variations for grade rating based on historical pricing data to form parcels of diamonds, as taught by Mehta, for the purpose of assuring the characteristic of the diamonds in of each parcel have a uniform valuation even though characteristics of the individual diamonds in each may vary
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the historical pricing data used for determining value variations based grade variations, as disclosed by Vadon in view Mehta, to include accepted bids for similar items, as taught by Yenisetty, for the purpose of providing real time guidance to users participating in networked interactions. [0001].
Therefore, from the teaching of Rapaport, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values used to arrive at a set of diamonds, as disclosed by Vadon in view Mehta and Yenisetty, to select diamonds to meet a collective monetary value, as taught by Rapaport, for the purpose of enabling commoditization of diamonds in order to facilitate diamond trading and investment. [0003].

As per Claim 22: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Vadon discloses 22. (New) The computer-readable medium of claim 21, wherein the set of thresholds do not range equally with respect to ratings that are better or worse than the properties of the target diamond. See Figure 4 and Figure 5 and [0045-0050] disclose multiple ranges with upper and lower threshold that do not range equally.

As per Claim 23: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
23. (New) The computer-readable medium of claim 21, wherein the instructions further cause the one or more processors to perform operations comprising:
Yenisetty discloses calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, Yenisetty is cited to disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, “The present characteristics 410 comprise one or more of…a physical description (e.g., color, shape, condition, size, etc.) of the present item 420, an item history report, an item rating (e.g., a Professional Coin Grading Service rating, a gem grading chart, a National Auto Auction Association grade, etc.)…and information, and other information suitable to identify the present item 420 and differentiate or indicate similarity of the present item 420 to other items.” [0053]. See, [0079]. See also Figure 4 and 5 that show the grade of a diamond. See, “In operation 340, the generation module 240 generates a set of prices for the present item 420 based on the price guidance model. In some example embodiments, generating the set of prices includes the selection module 250 selecting one or more prices from the set of bid ranges based on the similarity (e.g., the one or more similar characteristics) determined between the present item 420 and the one or more similar historical item listings 500. In some example embodiments, the set of prices is generated based on the one or more similar characteristics and the relative weights of the one or more similar characteristics (e.g., similar characteristics in the item descriptions, similar auction types, similar time of year the items were listed for sale, etc.).” [0064].  See, [0065]. See, “In operation 614, the determination module 230 determines a set of similarity scores for the present item 420. The set of similarity scores include a similarity score for each of the one or more similar historical item listings 500 determined to be similar to the present item 420. The set of similarity scores are based on a quantity and a relationship proximity of the one or more similar characteristics among the present characteristics 410 and the historical characteristics 520 of the one or more similar historical item listings 500. In some example embodiments, the similarity scores are based on a weighted combination of the relationship of a match (e.g., exact or semantically related) and the number of matches among the present characteristics 410 and the historical characteristics 520. In these embodiments, the similarity scores may be weighted to favor a closer relationship of the matches over a greater number of tenuous matches. For example, a first historical item listing 500 may receive a higher similarity score where its historical item characteristics have a closer relationship or similarity to the present item characteristics than the historical characteristics 520 of a second historical item listing 500. By way of further example, where the first historical item listing 500 has a greater number of historical item characteristics which are an exact match but a fewer number of overall matches to a portion of the present item characteristics, the first historical item listing 500 may receive a higher score than the second historical item listing 500 having a greater number of matches which are semantically related to the present characteristics 410 but not exact.” [0073].
Mehta discloses wherein the bid value scales using the monetary value variation associated with each step of graded rating of the multiple properties from the graded ratings of each property of the target diamond. Examiners’ note: Yenisetty discloses a general process for determine a price based on historical bids for an item where one examples is diamond but there is not an specific example of how grade variations effect price. Thus, Mehta is cited to disclose determining a value variation for each variation of a graded from a target diamond based on historical pricing data. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 24: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Mehta discloses 24. (New) The computer-readable medium of claim 23, wherein a predetermined value is assigned individually based on each step of graded rating of variance from the graded ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually. Thus, Mehta is cited. Paragraphs [0023-0025] explains variations of grades, [0026-0028] discloses form parcels of diamonds, [0029-0031] discloses a weight average carat (WAC), which is based on value variations in variations of grade derived from historical analysis of prices or other sources.  [0032]  provides an example of a shortage in the target diamond and [0033] provides an example of compensating when accepting a VG rating in place of EX rating.

As per Claim 26: Vadon  in view of Mehta, Yenisetty and Rapaport discloses the following limitations;
Vadon discloses 26. (New) The computer-readable medium of claim 21, wherein the set of threshold settings indicate a range of variance that is only one of better or worse than the target diamond with respect to a first property of the multiple properties. Examiner’s note: The user can set the slider bars to any of the available attributes values, which adjust the ranged of allowed variance from whatever target diamond attributes that the user wants to find. See, [0047]. See also,  [0040, 0044] for how the slider bar settings apply to clusters of gems. Figure 3 shows adjusting a single limit but [0040] explains using both an upper and lower limit. For example, setting the upper slider limit to a clarity of VVS1, and setting the lower slider bar limit to VVS2 indicates a variance of one better or worse. In the alternative setting the lower limit to VS1 with indicate a variance that is one better and one worse than VVS2.


Claims 5, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vadon in view of Mehata and Yensisetty further in view of Kinney et al. (U.S. 2015/0223580, Hereafter: Kinney).
As per Claim 5: Vadon in view of Mehta, Yensisetty, Rapaport and Kinney discloses the following limitations; 
5. The method of claim 3, further comprising: 
Vadon in view of Mehta and Yensisetty does not disclose sealing the subset of diamonds into a tamper resisted sealed container. 
However, Kinney discloses See, “A tamperproof diamond package comprises a package body; at least one chip embedded in the package body and at least one antenna configured to enable communication with the chip; anti-counterfeiting visual impressions on the package body; a diamond pouch formed at a predetermined section within the package body; and one or more diamonds located inside the diamond pouch and an outer covering encasing the package body and configured to reveal any tampering with the one or more diamonds located in the diamond pouch. The diamond package can be credit card shaped and also contains serial number and website information and be provided in nominal dollar values. An associated diamond exchange system utilizes the diamond packages and provides a registration server which stores unique identifying information that enable interrogating the individual diamond packages and checking their authenticity with the registration server.” [Abstract]. See, “The diamond package seals laser inscribed diamonds inside a robust ceramic and advanced electronic device the size of a credit card. Wireless integrated circuits fused inside, a micro-printed signature, laser inscription and other technology, electronically and physically characterize the state of the art diamond instrument. The diamonds cards can be opened and destroyed to recover the diamonds, but cannot be modified, duplicated or imitated.” [0062].
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Vadon in view of Mehta and Yensisetty, to be sealed in a tamper proof pouch, as taught by Kinney, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

As per Claim 13: Vadon in view of Mehta, Yensisetty, Rapaport and Kinney discloses the following limitations;
13. The system of claim 11, wherein the performed operations further include: 
Vadon in view of Mehta and Yensisetty does not disclose sealing the subset of diamonds into a tamper resisted sealed container. 
However, Kinney discloses See, [Abstract], [0062].
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Vadon, to be sealed in a tamper proof pouch, as taught by Kinney, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

As per Claim 25: Vadon in view of Mehta, Yensisetty, Rapaport and Kinney discloses the following limitations;
25. (New) The computer-readable medium of claim 21, wherein the instructions further cause the one or more processors to perform operations comprising:
Vadon in view of Mehta and Yensisetty does not disclose sealing the subset of diamonds into a tamper resisted sealed container. 
However, Kinney discloses See, [Abstract], [0062].
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Vadon, to be sealed in a tamper proof pouch, as taught by Kinney, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

Response to Arguments
Regarding 35 USC 103: 
The claims are focused on a small portion of the specification from [0084] to [0090], Vadom clearly read on the claimed search query and search results. The slider in the example indicate the sliders are for a diamond, as opposed to a set of diamonds. However, the specification generally discloses searching based any of the listed values were the list includes the price for a set of diamonds. See, [0024, 0037].
Regarding 35 USC 101:  Examiner respectfully asserts that there is no need to read “price” in to the claims because the claims include historical accepted bids and pricing is well within the BRI interpretation of the claimed monetary values. Evaluating eligibility based on the BRI ensures that patent eligibility under 35 U.S.C. 101 does not depend simply on the draftsman’s art. 
Examiner respectfully asserts that the claims are direct to abstract concepts that fall within “Certain Methods Of Organizing Human Activity”. The concept described by the claims is determining the effect that grade ratings have on a diamond’s values based on historical accepted bids to arrive at a subset of diamonds having a collective value, which is part of a business relationship for organizing diamonds into groups that have a collective value, regardless of whether the diamonds are sold or packaged together as a result.
Further, under the broadest reasonable interpretation, especially in view of the specification, the meaning of monetary value is broad enough to include any measure of value, and the claims are finding sets of items (i.e. diamonds) having a desired value (i.e. price), which falls under fundamental economic principles or practices. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept). Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
Under Step 2A Prong 2: The problem is finding a grouping of products that together have a collective monetary value and the solution is a search engine that finds diamonds based on properties of individual diamonds and selecting diamonds from the results so the set has a collective monetary value. Examiner respectfully asserts that this is not a narrow concept nor is the solution technical, beyond the use of a generic processor to perform a search on a database. Simply put, natural gems have variations in qualities so if the monetary values are based on historical accepted bids then any search for a set of diamonds having specific qualities and a collective value would read on the independent claims. Specifically, the concept described by the claims is determining the effect that grade ratings have on a diamond’s value based on historical accepted bids, arriving at a set of diamonds having certain qualities and selecting a group from the set having a collect value. The claims merely require that the diamonds’ rating are stored in a data repository (i.e. generic database) and value variations are determined then a search query is generated ( i.e. search engine running on a generic processor) then a set of diamonds is identified, and a group of diamonds is selected from the set bases on a collective monetary value. The only additional elements claimed are a database and a generic processor that the generates a search query and returns a result. 
The claims at issue in McRo included a specific improvement in computer animation allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters using rules of a particular type with no suggestion that animators were previously employing these type of rules. In contrast, the claims (i.e. valuation rules) at issue in this case are computer-automated processes of prior methods that are carried out in the same way. The claims merely offer a solution that determines a value variation caused by variation in graded ratings based on historical accepted bids (i.e. selling prices) of similar diamonds. The applicant’s only improvement is using a generic computer to automate the process and applying this concept while providing a general link to any field technology used to search for products and return a results. 
Further, examiner disagrees with the assertion that the valuation of diamonds is inherently subjective, and even if it is partly subjective by virtue of a being performed by a human professional, the judgement is typically based at least in part on historical pricing information. All the applicant has done is gather pricing information and perform the judgement without a professional and base their valuation only on the historical selling prices, which removed the element of a professional but it is at the least similar to how professional would use a Diamond Price Index of current market pricing trends. Cohen at [0079] even provides a diamond pricing metric or standard for the class of diamond "Diamond Index” so a person who knows nothing about diamonds could simply look at the Diamond Price Index, find a similar diamond, and use that value. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US-20210929, US-5950178, US-20060265310, US-20070198494, US-20080015870, US-20090070236, US-2009012543, US-20090248591, US-20100017258, US-20130226765, US-20140279337, US-20140297368, US-20150223580, US-20160275602, US-20180137479, US-20180137569, US-20190073720) provide additional examples of diamond auction exchanges. US-20190073720 and US-201901644152 also include the use of blockchain in the context of using diamonds as cryptocurrency, as well as groups or sets of multiple diamonds. US 2018/0137547 discloses creating standard units of value for sets of diamonds. US 2009/0248591 disclose bundling investment grade diamonds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688